08-2915-ag
    Wang v. Holder
                                                                                   BIA
                                                                           A077 653 387
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
“(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


         At a stated term of the United States Court of                  Appeals
    for the Second Circuit, held at the Daniel Patrick                  Moynihan
    United States Courthouse, 500 Pearl Street, in the                  City of
    New York, on the 28 th day of December, two thousand                nine.

    PRESENT:
             JON O. NEWMAN,
             RALPH K. WINTER,
             REENA RAGGI,
                  Circuit Judges.
    _______________________________________

    KONG SONG WANG,
             Petitioner,

                     v.                                    08-2915-ag
                                                           NAC
    ERIC H. HOLDER, JR., 1 UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________


            1
          Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr., is
    automatically substituted for former Attorney General
    Michael B. Mukasey.
FOR PETITIONER:              Nan Shen, New York, New York.

FOR RESPONDENT:              Gregory G. Katsas, Assistant
                             Attorney General; Blair T. O’Connor,
                             Assistant Director; Edward Durant,
                             Attorney, Office of Immigration
                             Litigation, United States Department
                             of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Kong Song Wang, a native and citizen of the

People’s Republic of China, seeks review of the May 14, 2008

order of the BIA denying his motion to reopen, In re Kong Song

Wang, No. A77 653 387 (BIA May 14, 2008).               We assume the

parties’ familiarity with the underlying facts and procedural

history in this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.        See Kaur v. BIA, 413 F.3d 232, 233 (2d

Cir. 2005).     An alien seeking to reopen removal proceedings

must file a motion to reopen no later than 90 days after the

final administrative decision is rendered in his case.                See

8 C.F.R. § 1003.2(c)(2).       However, there is no time limit for

filing    a   motion   to   reopen   if   it   is   “based   on   changed



                                     2
circumstances arising in the country of nationality or in the

country      to    which    deportation       has    been   ordered,       if   such

evidence is material and was not available and could not have

been discovered or presented at the previous hearing.”                           Id.

§ 1003.2(c)(3)(ii).

      There is no question that Wang’s January 14, 2008 motion

to reopen, filed more than five years after the BIA’s final

order of November 12, 2002, was out of time.                    Nor do we detect

abuse of discretion in the BIA’s conclusion that Wang failed

to present material and previously unavailable evidence of

changed      country       conditions,       as     required    to     excuse    his

untimeliness.       Rather, he asserted entitlement to relief based

on (1) the fact that his wife had given birth to a U.S.

citizen child and was pregnant again; and (2) his decision,

since arriving in the United States, to take up the practice

of   Falun    Gong.        These   facts     evidencing        changed     personal

circumstances do not warrant the relief Wang seeks.                        See Wang

v.   BIA,    437    F.3d    270,   274   (2d      Cir.   2006).       We   likewise

identify no abuse of discretion in the BIA’s reliance on a

previous adverse credibility finding in declining to credit

either      (1)    Wang’s    two   letters        purportedly        demonstrating

changed circumstances or (2) his professed devotion to Falun


                                         3
Gong.   See In re S-Y-G-, 24 I. & N. Dec. 247, 250 (BIA 2007).

    We conclude that the BIA did not abuse its discretion in

denying Wang’s untimely motion to reopen.        See Kaur, 413 F.3d

at 233; 8 C.F.R. § 1003.2(c)(2).           Thus, the petition for

review is DENIED.      As we have completed our review, any stay

of removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.        Any pending request for

oral argument in this petition is DENIED in accordance with

Federal   Rule   of   Appellate   Procedure   34(a)(2),   and   Second

Circuit Local Rule 34(b).

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe, Clerk


                                  By:___________________________




                                   4